    Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 1 of 23. PageID #: 422050



                        IN THE UNITED STATES DISTRICT COURT


                        FOR THE NORTHERN DISTRICT OF OHIO




    IN RE: NATIONAL PRESCRIPTION                    MDL NO. 2804

    OPIATE LITIGATION

                                                    Civ. No. 1:17-md-02804-DAP



    THIS DOCUMENT RELATES TO:                       JUDGE POLSTER

    Track One Cases




                      DEFENDANTS’ AMENDED JOINT WITNESS LIST


         Pursuant to Federal Rule of Civil Procedure 26, the Defendants listed below hereby

disclose the following witnesses who may testify at trial on their behalf. 1 This joint defense

witness list is made on behalf of the following Defendants: AmerisourceBergen Drug

Corporation and AmerisourceBergen Corporation; Cardinal Health, Inc.; Henry Schein, Inc. and




1
  Defendants serve this joint list for purposes of efficiency and to avoid burdening the Court
with overlapping or potentially duplicative witness lists. Inclusion of any particular witness,
including expert witnesses, on this list does not indicate that every Defendant intends to
individually offer that listed witness. Defendants incorporate by reference their previous
statements regarding which parties are offering which expert witnesses.
    Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 2 of 23. PageID #: 422051



Henry Schein Medical Systems, Inc.; McKesson Corporation; Teva Pharmaceutical Industries

LTD, Teva Pharmaceuticals, USA, Inc., Cephalon, Inc., Watson Laboratories, Inc., Actavis LLC,

Warner Chilcott Company, LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Actavis South

Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa LLC, Actavis

Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc. – Salt Lake City,

Actavis Laboratories FL, Inc., f/k/a Watson Laboratories, Inc. – Florida; Walgreen Co. and

Walgreen Eastern Co. This list is in addition to those witnesses identified on the named

Defendants’ Individual or Group Witness Lists and in addition to witnesses that may be played

as part of these Defendants’ videotaped designations or counter-designations.


         In serving this joint witness list, Defendants specifically reserve the right to amend,

supplement, or otherwise modify these disclosures if new or modified information is provided at

any point. Defendants also reserve the right to supplement and/or to amend their lists with any

witnesses identified on any party’s witness lists, including any party who later settles or is

severed or dismissed. Defendants’ further reserve the right to supplement and/or to amend this

witness list in response to rulings of the Court on pretrial motions. Defendants reserve the right

to call any of these witnesses and any of Plaintiffs’ 30(b)(6) witnesses whose testimony is

designated 2 as live witnesses in their case in chief.




2
 This includes Margaret June Carr, Thomas Gilson, James Gutierrez, Greta Johnson, Maggie
Keenan, Brian Nelsen, Hugh Shannon, and Holly Woods.

                                                   2
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 3 of 23. PageID #: 422052



     A.    Expert Witnesses


           1.    Bruce Bagley, Ph.D., Professor of International Studies at the University

                 of Miami.


                        Areas of Testimony: Dr. Bagley is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           2.    Gregory K. Bell Ph.D., M.B.A., Group Vice President and Life Sciences

                 Practice Leader, Charles River Associates.


                        Areas of Testimony: Dr. Bell is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           3.    Matt Bialecki CPA, CFF, CGMA, Managing Director of Alvarez &

                 Marsal Disputes and Investigations, LLC.


                        Areas of Testimony: Mr. Bialecki is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           4.    Pradeep Chintagunta, Ph.D., Joseph T. and Bernice S. Lewis

                 Distinguished Service Professor of Marketing at the Graduate School of

                 Business at the University of Chicago.




                                          3
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 4 of 23. PageID #: 422053



                        Areas of Testimony: Dr. Chintagunta is expected to testify about

                        the opinions detailed in his expert report and on matters concerning

                        his knowledge, skill, experience, education, and training.


           5.    Adam J. Fein, Ph.D., President, Pembroke Consulting.


                        Areas of Testimony: Dr. Fein is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           6.    Larry N. Holifield, Co-Founder and Director Corporate Integrity Services

                 LLC.


                        Areas of Testimony: Mr. Holifield is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           7.    James W. Hughes, Ph.D., Professor Emeritus of Economics at Bates

                 College.


                        Areas of Testimony: Dr. Hughes is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           8.    Heath Jolliff, DO, Clinical Professor of Emergency Medicine at the Ohio

                 University Heritage College of Osteopathic Medicine; Associate Program

                 Director for the Emergency Medicine Residency Program at Adena



                                          4
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 5 of 23. PageID #: 422054



                 Regional Medical Center; founder of and medical toxicologist at Mid-

                 Ohio Toxicology Services, LLC; and consulting medical toxicologist at

                 Doctors Hospital-OhioHealth.


                        Areas of Testimony: Dr. Jolliff is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           9.    Jonathan Ketcham, Ph.D., Earl G. and Gladys C. Davis Distinguished

                 Research Professor in Business at the W.P. Carey School of Business at

                 Arizona State University.


                 a)     Areas of Testimony: Dr. Ketcham is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           10.   David A. Kvancz, MS, R.Ph., FASHP, Senior Vice President, Strategic

                 Client Relationships for Visante and President of Valore Healthcare

                 Consulting, LLC.


                        Areas of Testimony: Mr. Kvancz is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           11.   Rob Lyerla, Ph.D. MGIS, Professor in the Interdisciplinary Health

                 Sciences PhD program at Western Michigan University and a former

                 Captain in the U.S. Public Health Service.

                                             5
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 6 of 23. PageID #: 422055



                 a)     Areas of Testimony: Dr. Lyerla is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.




           12.   Kevin Murphy, Ph.D., George J. Stigler Distinguished Service Professor

                 of Economics in the Department of Economics and Booth School of

                 Business at The University of Chicago.


                        Areas of Testimony: Dr. Murphy is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           13.   Jessica Pollner, Ph.D., Retired Principal of PricewaterhouseCoopers.


                        Areas of Testimony: Dr. Pollner is expected to testify about the

                        opinions detailed in her expert report and on matters concerning

                        her knowledge, skill, experience, education, and training.


           14.   Catherine Rahilly-Tierney, M.D., M.P.H., Instructor in Medicine at

                 Harvard Medical School; Associate Epidemiologist at Brigham &

                 Women’s Hospital; Assistant Professor in Medicine at Boston University;

                 and Staff Physician at VA Boston Healthcare System.


                        Areas of Testimony: Dr. Rahilly-Tierney is expected to testify

                        about the opinions detailed in her expert report and on matters



                                          6
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 7 of 23. PageID #: 422056



                        concerning her knowledge, skill, experience, education, and

                        training.


           15.   Edgar L. Ross, M.D., Director of the Pain Management Fellowship

                 Program at Brigham and Women’s Hospital; Associate Professor at

                 Harvard Medical School.


                        Areas of Testimony: Dr. Ross is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           16.   Douglas Tucker, M.D., Clinical Professor of Psychiatry in the Department

                 of Psychiatry at the University of California, San Francisco (UCSF)

                 School of Medicine.


                 a)     Areas of Testimony: Dr. Tucker is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           17.   Marc Sweeney, R.Ph., Pharm.D., Dean of the School of Pharmacy at

                 Cedarville University.


                        Areas of Testimony: Dr. Sweeney is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.




                                           7
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 8 of 23. PageID #: 422057



           18.   Dennis Wichern, former Drug Enforcement Administration (“DEA”)

                 Special Agent and founder of Prescription Drug Consulting, LLC.


                        Areas of Testimony: Mr. Wichern is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.


           19.   R.K. Wright, M.D., J.D., Fellow for the American Society of Clinical

                 Pathology and the College of American Pathologists.


                        Areas of Testimony: Dr. Wright is expected to testify about the

                        opinions detailed in his expert report and on matters concerning his

                        knowledge, skill, experience, education, and training.




                                          8
    Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 9 of 23. PageID #: 422058



         B.    Fact Witnesses 3


               1.     Demetra Ashley,* Former Acting Assistant Administrator to the Diversion

                      Control Center.


                             Areas of Testimony: Ms. Ashley is expected to testify concerning

                             her duties and responsibilities as the Former Acting Assistant

                             Administrator to the Diversion Control Center and related to her

                             previous relevant employment.


               2.     Hylton Baker, Captain, Sheriff’s Department, Summit County, Former

                      Commander of Summit County Drug Unit.


                             Areas of Testimony: Mr. Baker is expected to testify concerning

                             his duties and responsibilities as a Sheriff’s Department Police

                             Officer, as a Former Commander of Summit County Drug Unit,

                             and related to his previous relevant employment.


               3.     Julie Barnes, Executive Director of Children’s Services, Summit County.


                             Areas of Testimony: Ms. Barnes is expected to testify concerning

                             her duties and responsibilities as Executive Director of Children’s

                             Services, Summit County and related to her previous relevant

                             employment.




3
  Witnesses listed with an asterisk are witnesses for whom Defendants designated deposition
testimony for trial.

                                               9
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 10 of 23. PageID #: 422059



           4.    Gary Brack, MetroHealth’s Interim Director of Ambulatory Care at

                 Cuyahoga County Jail.

                        Areas of Testimony: Mr. Brack is expected to testify concerning

                        his duties and responsibilities as Interim Director of Ambulatory

                        Care at Cuyahoga County Jail and related to his previous relevant

                        employment.


           5.    Vince Caraffi, Supervisor at Cuyahoga County Board of Health; Former

                 Chair of Cuyahoga County Opiate Task Force.


                        Areas of Testimony: Mr. Caraffi is expected to testify concerning

                        his duties and responsibilities as Supervisor at Cuyahoga County

                        Board of Health, as the Former Chair of Cuyahoga County Opiate

                        Task Force, and related to his previous relevant employment.


           6.    Margaret Carr,* Director of Employee Benefits for Summit County.


                        Areas of Testimony: Ms. Carr is expected to testify concerning her

                        duties and responsibilities as the Director of Employee Benefits for

                        Summit County, her previous employment, and the topics for

                        which she was designated as a 30(b)(6) witness.


           7.    Jerry Craig, Executive Director Summit County ADAMHS Board.


                        Areas of Testimony: Mr. Craig is expected to testify concerning

                        matters related to his duties and responsibilities as Executive




                                          10
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 11 of 23. PageID #: 422060



                        Director of the Summit County ADAMHS Board and related to his

                        previous relevant employment.


           8.    Chad Garner, Director of OARRS for the Ohio Board of Pharmacy.


                        Areas of Testimony: Mr. Garner is expected to testify concerning

                        matters related to his duties and responsibilities as Director of

                        OARRS for the Ohio Board of Pharmacy and related to his

                        previous relevant employment.


           9.    Thomas Gilson,* Chief Medical Examiner, Cuyahoga County.


                        Areas of Testimony: Mr. Gilson is expected to testify concerning

                        matters related to his duties and responsibilities as Chief Medical

                        Examiner for Cuyahoga County, his previous relevant

                        employment, and the topics for which he was designated as a

                        30(b)(6) witness.


           10.   Merle Gordon, Director of the Cleveland Department of Public Health.


                        Areas of Testimony: Ms. Gordon is expected to testify concerning

                        matters related to her duties and responsibilities as Director of the

                        Cleveland Department of Public Health and related to her previous

                        relevant employment.


           11.    Eric Griffin,* the Director of Compliance and Enforcement for the Ohio

                 State Board of Pharmacy.



                                            11
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 12 of 23. PageID #: 422061



                           Areas of Testimony: Mr. Griffin is expected to testify concerning

                           matters related to his duties and responsibilities as Director of

                           Compliance and Enforcement for the Ohio State Board of

                           Pharmacy.


           12.   James Gutierrez,* Assistant Prosecutor of Cuyahoga County Prosecutor’s

                 Office.


                           Areas of Testimony: Mr. Gutierrez is expected to testify

                           concerning matters related to his duties and responsibilities as

                           Assistant Prosecutor of Cuyahoga County Prosecutor’s Office, his

                           previous relevant employment, and the topics for which he was

                           designated as a 30(b)(6) witness.


           13.   Gregory Hall, Cuyahoga County Board of Health Board Member.


                           Areas of Testimony: Mr. Hall is expected to testify concerning

                           matters related to his duties and responsibilities as a Board

                           Member on the Cuyahoga County Board of Health and related to

                           his previous relevant employment.


           14.   Orman Hall, Executive Director of the Fairfield County ADAMHS Board,

                 Former Chair of Governor’s Opiate Action Team.


                           Areas of Testimony: Mr. Hall is expected to testify concerning

                           matters related to his duties and responsibilities as Director of the




                                             12
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 13 of 23. PageID #: 422062



                           ADAMHS Board, Former Chair of the Governor’s Opiate Action

                           Team and related to his previous relevant employment.


           15.   Stacy Harper-Avilla,* Section Chief on Quotas, DEA.


                           Areas of Testimony: Ms. Harper-Avilla is expected to testify

                           concerning matters related to her duties and responsibilities as

                           Section Chief on Quotas at DEA and related to her previous

                           relevant employment.


           16.   June Howard,* Chief, Targeting and Analysis Unit.


                           Areas of Testimony: Ms. Howard is expected to testify concerning

                           matters related to her duties and responsibilities as Chief,

                           Targeting and Analysis Unit and related to her previous relevant

                           employment.


           17.   Mark Hurst, Director of the Ohio Department of Mental Health and

                 Addiction Services.


                           Areas of Testimony: Mr. Hurst is expected to testify concerning

                           matters related to his duties and responsibilities as Director of the

                           State Department of Mental Health and Addiction Services and

                           related to his previous relevant employment.


           18.   Greta Johnson,* Assistant Chief of Staff, Summit County Executive’s

                 Office.



                                             13
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 14 of 23. PageID #: 422063



                        Areas of Testimony: Ms. Johnson is expected to testify concerning

                        matters related to her duties and responsibilities as the Assistant

                        Chief of Staff, Summit County Executive Offices, her previous

                        relevant employment, and the topics for which she was designated

                        as a 30(b)(6) witness.



           19.   Claire Kaspar, Forensic Toxicologist at the Cuyahoga County Medical

                 Examiner's Office.


                        Areas of Testimony: Ms. Kasper is expected to testify concerning

                        matters related to her duties and responsibilities as Forensic

                        Toxicologist at the Cuyahoga County Medical Examiner's Office

                        and related to her previous relevant employment.


           20.   Maggie Keenan,* Director of the Cuyahoga Office of Budget and

                 Management.


                        Areas of Testimony: Ms. Keenan is expected to testify concerning

                        matters related to her duties and responsibilities as Director of the

                        Cuyahoga Office of Budget and Management, her previous

                        relevant employment, and the topics for which she was designated

                        as a 30(b)(6) witness.


           21.   Lisa Kohler, Chief Medical Examiner, Summit County.




                                          14
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 15 of 23. PageID #: 422064



                        Areas of Testimony: Ms. Kohler is expected to testify concerning

                        matters related to her duties and responsibilities as Chief Medical

                        Examiner of Summit County and related to her previous relevant

                        employment.


           22.   Louis LaMarca, Clinical Director for Community Assessment &

                 Treatment Services.


                        Areas of Testimony: Mr. LaMarca is expected to testify concerning

                        matters related to his duties and responsibilities as Clinical

                        Director for Community Assessment & Treatment Services and

                        related to his previous relevant employment.


           23.   Patrick Leonard, Detective in the Akron Police Department and Diversion

                 Detective in the DEA Tactical Diversion Task Force.


                        Areas of Testimony: Mr. Leonard is expected to testify concerning

                        matters related to his duties and responsibilities as a police officer

                        in both the Akron Police Department and the DEA Task Force.


           24.   Allisyn Leppla, Former Program Manager, Cuyahoga County Board of

                 Health; Former member of the Cuyahoga County Opiate Task Force.


                        Areas of Testimony: Ms. Leppla is expected to testify concerning

                        her former duties and responsibilities as the Program Manager for

                        the Cuyahoga County Board of Health, as a former member of the




                                          15
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 16 of 23. PageID #: 422065



                        Cuyahoga County Opiate Task Force, and related to her previous

                        relevant employment.


           25.   Michael Mapes,* Former DEA Diversion Investigator.


                        Areas of Testimony: Mr. Mapes is expected to testify concerning

                               his former duties and responsibilities as a DEA Diversion

                               Investigator and related to his previous relevant

                               employment.


           26.   Keith Martin,* Assistant Special Agent, DEA.


                        Areas of Testimony: Mr. Martin is expected to testify concerning

                        his duties and responsibilities as an Assistant Special Agent at

                        DEA and related to his previous relevant employment.


           27.   Kenneth Mills, Former Jail Director, Cuyahoga County.


                        Areas of Testimony: Mr. Mills is expected to testify concerning his

                        duties and responsibilities as the Former Jail Director in Cuyahoga

                        Office and related to his previous relevant employment.


           28.   Chris Murray, Director of Cuyahoga Office of the Treasury.


                        Areas of Testimony: Mr. Murray is expected to testify concerning

                        his duties and responsibilities as the Director of Cuyahoga Office

                        of the Treasury and related to his previous relevant employment.


           29.   Brian Nelsen,* Summit County’s Director of Budget and Finance.

                                          16
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 17 of 23. PageID #: 422066



                        Areas of Testimony: Mr. Nelsen is expected to testify concerning

                        his duties and responsibilities as Summit County’s Director of

                        Budget and Finance, his previous relevant employment, and the

                        topics for which he was designated as a 30(b)(6) witness.


           30.   Joan Papp, Director of the Office of Opioid Safety at MetroHealth;

                 Member of Cuyahoga County Opiate Task Force.


                        Areas of Testimony: Ms. Papp is expected to testify concerning her

                        duties and responsibilities as the Director of the Office of Opioid

                        Safety at MetroHealth, as a member of the Cuyahoga County

                        Opiate Task Force, and related to her previous relevant

                        employment.


           31.   Walter Parfejewiec, Director of Health and Human Services, Cuyahoga

                 County.


                        Areas of Testimony: Mr. Parfejewiec is expected to testify

                        concerning his duties and responsibilities as the Director of Health

                        and Human Services, Cuyahoga County and related to his previous

                        relevant employment.


           32.   Steve Perch, Toxicologist, Summit County.


                        Areas of Testimony: Mr. Perch is expected to testify concerning

                        his duties and responsibilities as a toxicologist in Summit County,

                        and related to his previous relevant employment.

                                          17
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 18 of 23. PageID #: 422067



           33.   Victor Perez, Former Chief Prosecutor of the City of Cleveland.


                        Areas of Testimony: Mr. Perez is expected to testify concerning

                        his duties and responsibilities as the former Chief Prosecutor of the

                        City of Cleveland and related to his previous relevant employment.


           34.   Thomas Prevoznik,* Associate Section Chief for the Pharmaceutical

                 Investigations Section of the Diversion Control Division, DEA.


                        Areas of Testimony: Mr. Prevoznik is expected to testify

                        concerning his duties and responsibilities as the Associate Section

                        Chief for the Pharmaceutical Investigations Section of the

                        Diversion Control Diversion at DEA and related to his prevent

                        relevant employment.


           35.   John Prince, Cleveland Police Detective, DEA Tactical Diversion Squad.


                        Areas of Testimony: Detective Prince is expected to testify

                        concerning his duties and responsibilities as a police officer in the

                        Cleveland Police Department, as a detective on DEA’s Tactical

                        Diversion Squad, and related to his previous relevant employment.


           36.   Joseph Rannazzisi,* Former Head of Office of Diversion Control, DEA.


                        Areas of Testimony: Mr. Rannazzisi is expected to testify

                        concerning his duties and responsibilities as the Former Head of




                                          18
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 19 of 23. PageID #: 422068



                        Office of Diversion Control, DEA and related to his previous

                        relevant employment.


           37.   Patricia Rideout*, Former Director of Cuyahoga County Department of

                 Children and Family Services.


                        Areas of Testimony: Ms. Rideout is expected to testify concerning

                        her duties and responsibilities as the Former Director of Cuyahoga

                        County Department of Children and Family Services and related to

                        her previous relevant employment.


           38.   John Saros*, Former Executive Director of Summit County Department of

                 Children Services.


                        Areas of Testimony: Mr. Saros is expected to testify concerning

                        his duties and responsibilities as the Former Director of Summit

                        County Department of Children Services and related to his

                        previous relevant employment.


           39.   Hugh Shannon,* Administrator for the Cuyahoga County Medical

                 Examiner’s Office.


                        Areas of Testimony: Mr. Shannon is expected to testify concerning

                        matters related to his duties and responsibilities as the

                        Administrator of the Cuyahoga County Medical Examiner’s

                        Office, his previous relevant employment, and the topics for which

                        he was designated as a 30(b)(6) witness.

                                          19
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 20 of 23. PageID #: 422069




           40.   Derek Siegle, Executive Director of the Ohio High Intensity Drug

                 Trafficking Area (“HIDTA”).


                          Areas of Testimony: Mr. Siegle is expected to testify concerning

                          matters related to his duties and responsibilities as the Executive

                          Director of Ohio HIDTA and related to his previous relevant

                          employment.


           41.   Doug Smith, Chief Clinical Officer for Summit County’s ADAMHS

                 Board.


                          Areas of Testimony: Mr. Smith is expected to testify concerning

                          matters related to his duties and responsibilities as Chief Clinical

                          Officer for Summit County’s ADAMHS Board and related to his

                          previous relevant employment.


           42.   Matthew Strait,* Senior Policy Advisor, DEA


                          Areas of Testimony: Mr. Strait is expected to testify concerning his

                          duties and responsibilities as Senior Policy Advisor for DEA and

                          related to his previous relevant employment.


           43.   Holly Woods,* Director of Human Resources for Benefits and

                 Compensation for Cuyahoga County.


                          Areas of Testimony: Ms. Woods is expected to testify concerning

                          matters related to her duties and responsibilities as the Director of
                                            20
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 21 of 23. PageID #: 422070



                            Human Resources for Benefits and Compensation for Cuyahoga

                            County, her previous relevant employment, and the topics for

                            which she was designated as a 30(b)(6) witness.


             44.    Kyle J. Wright,* Staff Coordinator Regulatory Section, DEA


                            Areas of Testimony: Mr. Wright is expected to testify concerning

                            matters related to his duties and responsibilities as a Staff

                            Coordinator Regulatory Section at DEA and related to his previous

                            relevant employment.


Dated:    October 7, 2019                        Respectfully Submitted,


/s/ Shannon E. McClure                           /s/ Eni Mainigi
Shannon E. McClure                               Enu Mainigi
REED SMITH LLP                                   F. Lane Heard III
Three Logan Square                               George A. Borden
1717 Arch Street, Suite 3100                     Ashley W. Hardin
Philadelphia, PA 19103                           WILLIAMS & CONNOLLY LLP
Telephone: (215) 851-8100                        725 Twelfth Street NW
Fax: (215) 851-1420                              Washington, DC 20005
smcclure@reedsmith.com                           Tel: (202) 434-5000
                                                 Fax: (202) 434-5029
Counsel for Defendant AmerisourceBergen          emainigi@wc.com
Drug Corporation                                 lheard @wc.com
                                                 gborden@wc.com
                                                 ahardin@wc.com

                                                 Counsel for Defendant Cardinal
                                                 Health, Inc.


/s/ John P. McDonald                             /s/ Kaspar J. Stoffelmayr
John P. McDonald                                 Kaspar J. Stoffelmayr
Texas Bar No. 13549090                           BARTLIT BECK LLP
jpmcdonald@lockelord.com                         54 West Hubbard Street
C. Scott Jones                                   Chicago, IL 60654
Texas Bar No. 24012922                           Phone: (312) 494-4400

                                              21
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 22 of 23. PageID #: 422071



sjones@lockelord.com                           Fax: (312) 494-4440
Lauren M. Fincher                              kaspar.stoffelmayr@bartlitbeck.com
Texas Bar No. 24069718
lfincher@lockelord.com                         Counsel for Walgreen Co. and Walgreen
Brandan J. Montminy                            Eastern Co.
Texas Bar No. 24088080
brandan.montminy@lockelord.com
LOCKE LORD LLP
2200 Ross Avenue
Suite 2800
Dallas, TX 75201
T: 214-740-8445
F: 214-756-8110

Attorneys for Henry Schein, Inc. and Henry
Schein Medical Systems, Inc.

/s/ Steven A. Reed                             /s/ Geoffrey Hobart
Steven A. Reed                                 Geoffrey E. Hobart
Eric W. Sitarchuk                              Mark Lynch
Rebecca J. Hillyer                             COVINGTON & BURLING LLP
MORGAN, LEWIS & BOCKIUS LLP                    One CityCenter
1701 Market St.                                850 Tenth Street NW
Philadelphia, PA 19103-2921                    Washington, DC 20001
Tel: (215) 963-5603                            Tel: (202) 662-5281
steven.reed@morganlewis.com                    ghobart@cov.com
eric.sitarchuk@morganlewis.com                 mlynch@cov.com
rebecca.hillyer@morganlewis.com
Brian M. Ercole                                Counsel for McKesson Corporation
MORGAN, LEWIS & BOCKIUS LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
Tel: (305) 415-3000
brian.ercole@morganlewis.com

Attorneys for Teva Pharmaceuticals, USA,
Inc., Cephalon, Inc., Watson Laboratories,
Inc., Actavis LLC, and Actavis Pharma, Inc.
f/k/a Watson Pharma, Inc.




                                              22
Case: 1:17-md-02804-DAP Doc #: 2742 Filed: 10/07/19 23 of 23. PageID #: 422072



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                   /s/ Geoffrey E. Hobart
                                                   Geoffrey E. Hobart




                                               6
